I dissent for the reason that I do not believe Section 5616, General Code, has any application to the instant proceeding.
The instant proceeding is not an appeal from the decision of a county board of revision but is a proceeding under Section 5570-1, General Code, to obtain the consent of the Board of Tax Appeals to the exemption from taxation of certain real estate which is claimed to be exempt under Section 5349, General Code.
The jurisdiction of the Board of Tax Appeals to exercise the authority provided by law relative to consenting to the exemption of property from taxation is conferred by Section 1464-1, General Code.
I am of the opinion that the decision of the Board of Tax Appeals is reasonable and lawful and should be affirmed.